— Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that his plea of guilty was involuntary because it was induced by his desire to prevent the prosecution of his girlfriend for felony murder (see, People v Jennings, 166 AD2d 915, lv denied 77 NY2d 878). In a painstakingly thorough colloquy, defendant, who was represented by counsel, consistently asserted that he had not been threatened or coerced into taking a plea and admitted that he had committed the acts charged. Although defendant’s desire to spare his pregnant girlfriend a serious criminal prosecution was a factor in his decision, the plea colloquy amply supports the conclusion that the plea was knowingly and voluntarily entered.
We also reject defendant’s argument that his sentence is harsh and excessive, given the brutality of the crime and the cold-blooded manner in which it was carried out by defendant. (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Murder, 2nd Degree.) Present — Doerr, J. P., Boomer, Green, Lawton and Davis, JJ.